








EXHIBIT 10.1




SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT by and between Gilbert Steedley (the “Steedley”) and
Accel Brands, Inc./Accelpath, Inc., (the “Company”) a Delaware corporation
(together with its successors and assigns, the “Company”).




WHEREAS, the Steedley serves as the Company’s Chief Executive Officer and sole
Director;

WHEREAS, the Steedley wishes to resign his officer and director positions with
the Company in order to pursue other interests and both parties wish to settle
all matters between them.




NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:




1. Mutual Release. Each of Steedley, on the one hand, and the Company on the
other hand, on behalf of himself and itself, and all dependents, heirs,
administrators, officers, directors, agents, executors, successors and assigns
of each party, hereby releases and forever discharges the other party and all
current and former subsidiaries, affiliates, respective directors, officers,
trustees, employees, successors and assigns (collectively, the “Released
Parties”), from any and all charges, controversies, claims, wages, rights,
agreements, actions, costs or expenses, causes of action, obligations, damages,
losses, promises and liabilities of whatever kind or nature, in law or equity or
otherwise, whether known or unknown, suspected or unsuspected, from the
beginning of time to the date of this Agreement, arising out of, or relating to,
Steedley’s engagement with the Company or any affiliate, or the termination
thereof. For purposes of clarification, both parties acknowledge that this is a
general release of all claims, without limitation.




Anything to the contrary notwithstanding in this Separation Agreement or the
Services Agreement, nothing herein shall release any Released Party from any
claims or damages based on (i) any right or claim that arises after the date of
this Agreement, (ii) any right the Director may have to enforce the terms of
this Agreement.




2. Obligation of the Company.




As of the date of this Agreement, the Company has issued outstanding promissory
notes to Steedley in the aggregate amount of $65,000.00 for deferred wages and
accrued expenses, and currently owes Steedley an additional $150,000.00 in
deferred wages, for which it has issued a promissory note, attached hereto as
Exhibit A.




Purchase Option. If at any time during the 36 months following the date of this
Agreement, the Company affects a reverse split of its outstanding common stock,
Steedley shall have the right to purchase up to two percent (2%) of the
outstanding shares (post reverse) at a strike price of $0.0001 per share,
exercisable within seven (7) business days of the effective date of the reverse
split. In the event that the Director exercises this right, he shall then
exchange his debt outstanding for said right and shall then deliver the
Promissory Note held by him to the Company. Failure to provide notice of the
intent to purchase the shares within seven (7) business days of the reverse will
constitute an immediate termination of this option right.




3. Obligation of the Director.




The Director will provide all necessary assistance to complete any and all
disclosure reports for the next twelve (12) months without cost to the Company
and;











--------------------------------------------------------------------------------










The Director agrees to maintain in confidence all “Confidential Information” (as
defined herein) as may be or may have been disclosed by Company, whether
disclosed by any means, including, without limitation, Confidential Information
transmitted in oral, written, graphic, or any electronic form. The Director
shall not use, disseminate, or commercially exploit in any manner any
Confidential Information without prior written consent of Company. In the event
the Director receives such consent, the Director shall only use the Confidential
Information as to which Company has given consent and shall only use the
Confidential Information in the manner consented and for the purpose consented.
"Confidential Information" shall be defined as any nonpublic information
disclosed by the Company to the Director and shall be deemed to include the
following information of the respective parties, without limitation: (a) e-mail
addresses, customer lists, the names of customer contacts, the names of investor
contacts, investor lists, professional contacts, business plans, technical data,
product ideas, personnel, contracts and financial information; (b) patents,
trade secrets, techniques, processes, business methodologies, schematics,
employee suggestions, development tools and processes, computer printouts,
computer programs, design drawings and manuals, and improvements; (c)
information about costs, profits, markets and sales; (d) plans for future
development and new product concepts; (e) all documents, books, papers,
drawings, models, sketches, and other data of any kind and description,
including electronic data recorded or retrieved by any means, that have been or
will be disclosed, as well as written or oral instructions or comments. (b)
Without the prior written consent of the Company, the Director shall not (a)
make any news release, public announcement, denial or confirmation of this
Agreement, its subject matter, the term, nature, or content of his employment or
relationship with the Company; (b) make any disparaging remarks relating to this
Agreement, its subject matter, the term, nature, or content of his engagement or
relationship with the Company; or (c) advertise or publish any facts relating to
this Agreement, its subject matter, the term, nature, or content of his
engagement or relationship with the Company, unless otherwise required to do so
by law. This provision shall remain in effect for the maximum period allowable
by law.




4. INDEMNIFICATION: The Corporation hereby agrees to indemnify and hold Steedley
harmless from and against any loss, claim, damage or expense, and/or all costs
of prosecution or defense of their rights hereunder, whether in judicial
proceedings, including appellate proceedings, or whether out of court, including
without limiting the generality of the foregoing, attorneys' fees, and all costs
and expenses of litigation, arising from or growing out of any actions conducted
by Steedley in his capacity as an officer and director of the Company, or in
connection with the operation of the Company’s business. In no event shall
Steedley be liable for consequential, special, indirect, incidental, punitive,
or exemplary loss, damage, cost or expense (including, without limitation, lost
profits and opportunity costs) unless due to gross negligence on the part of
Steedley. The Company agrees to indemnify and hold harmless Steedley from and
against any and all actions, losses, damages, claims, liabilities, costs and
expenses (including without limitation, reasonable legal fees and expenses) in
any way arising out of or relating to this Agreement, unless such is due to
gross negligence on the part of Steedley. The provision of this paragraph shall
apply regardless of the form of action, loss, damage, claim, liability, cost, or
expense, whether in contract, statute, tort (including without limitation,
negligence), or otherwise. The provisions of this paragraph shall survive the
completion or termination of this Agreement.

5. Both Parties agree that for a period of thirty six (36) months following the
date of this Agreement, both parties will not directly or indirectly, in any
capacity or manner, make, express, transmit, speak, write, verbalize or
otherwise communicate in any way any remark, comment of any kind that might be
reasonably be construed to be derogatory or critical toward the other party that
would affect either parties’ reputation or other business opportunities.




IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
this 5th day of November, 2015.




Accel Brands, Inc.




By:/s/________________________
Name:JanonCostley
Title: Incoming CEO and Director




Gilbert Steedley




/s/____________________________










